It is well settled that the judgment of conviction in a criminal case must affirmatively show that the defendant pleaded to the indictment, or that, standing mute, the court caused the plea of not guilty to be entered for him. Code 1907, § 7565; Jackson v. State, 91 Ala. 55, 8 So. 773, 24 Am. St. Rep. 860; Hamilton v. State, *Page 434 147 Ala. 110, 41 So. 940. See Clayton v. State, 78 So. 462.1
And the judgment cannot be aided or contradicted by the recitals in the bill of exceptions as to matters which must affirmatively appear in the record proper. 6 Mayf. Dig. 82, § 1; Taylor v. State, 112 Ala. 69, 20 So. 848; Mobile Light  R. R. Co. v. Thomas, ante, p. 313, 77 So. 463.
The judgment entry in this case recites that the "defendant was arraigned on the indictment charging him with the offense of manslaughter in the first degree, to which charge he pleaded not guilty," and this recital cannot be contradicted by the bill of exceptions.
The state's theory of the case, as disclosed by the evidence, is that the deceased, on the night he was killed, and while in an intoxicated condition, boarded the Pritchard car about 7 o'clock in the evening, for the purpose of going to his home; that Terrilltown was on the car line between the place where deceased boarded the car and his home, and deceased, thinking that he had arrived at his destination, got off the car at Terrilltown, and went to the defendant's home, under the delusion that it was his own home, and attempted to enter it; that he was there violently assaulted and killed by the defendant. Evidence tending to prove these facts was pertinent to the issues in the case, and deceased's motives and intentions when he boarded the car, as well as when he attempted to enter defendant's house, rested in inference, and could only be proven by his conduct, condition, and declarations attending the occasion, and all such evidence was admissible. Jacobi v. State, 133 Ala. 1, 32 So. 158; Hardaman v. State, ante, p. 408, 78 So. 324; Holton v. Ala. Mid. R. R., 97 Ala. 275, 12 So. 276.
The predicate essential to render the inculpatory statements of the defendant made to the officer when he was taken into custody admissible against him was sufficient. Fortner v. State, 12 Ala. App. 180, 67 So. 720; Pearce v. State,14 Ala. App. 120, 72 So. 213; Bufford v. State, 14 Ala. App. 69,71 So. 614.
One of the elements of the burden of proof resting upon the state was to prove the corpus delicti — in this case the death of Adams by some criminal agency — and any evidence tending to prove either of these facts was relevant and properly admitted. Pearce v. State, supra.
Dr. Madler was shown to be an expert, and the court properly overruled the defendant's objections to the questions propounded to him eliciting evidence tending to show that the blow on the deceased's head caused his death. Pearce v. State, supra. All persons are more or less familiar with the appearance of stains caused by blood, and it has been repeatedly held that no particular skill or experience is required to qualify a witness who saw the stains to render his evidence with respect thereto admissible. Underhill's Crim. Ev. § 334; Walker v. State, 153 Ala. 31, 45 So. 640.
The deceased was a trespasser when he entered the defendant's habitation forcibly and against defendant's objection, but this fact in itself could not justify the taking of his life. Unless deceased was killed in the act of committing a felony, to justify the defendant in taking his life, it must be shown that the defendant or some member of his household was placed in impending danger of suffering death or serious bodily harm, or that the circumstances were such as to impress a reasonable man with the belief of such impending danger, and if without such danger the defendant committed a murderous assault on the deceased, using more force than was necessary to eject him from the defendant's place of habitation, or save himself or those of his household from such peril and thus caused the death of the deceased, the defendant would not be guiltless. Carroll v. State, 23 Ala. 28, 58 Am. Dec. 282; Harrison v. State, 24 Ala. 67, 60 Am. Dec. 450; Brinkley v. State, 89 Ala. 34, 8 So. 22, 18 Am. St. Rep. 87, 13 R. C. L. p. 840, § 144; Askew v. State, 94 Ala. 4, 10 So. 657, 33 Am. St. Rep. 83.
Under the evidence, these were questions for the jury, and the several charges requested by the defendant were properly refused.
We find no error in the record, and the judgment is affirmed.
Affirmed.
1 Ante, p. 432.